                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

HENKEL OF AMERICA, INC.,

               Plaintiff,                                  Case Number 17-13909
v.                                                         Honorable David M. Lawson

CRAIG M. BELL and KNIGHT CAPITAL
PARTNERS CORP.,

               Defendants.
                                            /

     OPINION AND ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

       Defendant Craig Bell was employed in upper management by Henkel Corporation (Henkel

US) until he left that job to work for defendant Knight Capital Partners. Henkel US’s parent,

plaintiff Henkel of America, Inc., says that Bell breached certain non-compete and non-disclosure

clauses in his employment contract with Henkel US, claims that it is a co-party to that contract,

and seeks to recoup the salary and benefits Henkel US paid to Bell. Plaintiff Henkel America also

accuses Knight of tortiously interfering with Bell’s employment contract with Henkel US and

aiding Bell in breaching his employment contract. The defendants have moved for summary

judgment of dismissal of all nine counts of the complaint save one: Count V, alleging that Bell

breached a fiduciary duty. On most of the counts of the complaint, Henkel America has not

presented evidence that Bell breached his employment contract, and on the remaining counts it has

not shown that it suffered damages caused by the defendants’ conduct. The Court will grant the

motion for summary judgment and dismiss the complaint except for count V, which has not been

addressed by the parties.
                                    I. Facts and Proceedings

       It is fair to say that this lawsuit is an outgrowth of an action that Knight brought against

Henkel America’s (and Henkel US’s) German parent corporation, Henkel AG & Co., KGaA

(Henkel Germany), for scuttling a joint venture Knight was negotiating with Henkel US to develop

and market products using technology that Knight said it controlled. Before those negotiations

imploded in the summer of 2015, Bell left Henkel US and took a job with Knight. The Court

dismissed the earlier case, Knight Capital Partners Corp. v. Henkel AG & Co., KGaA, No. 16-

12022, 2018 WL 4931990 (E.D. Mich. Oct. 11, 2018), but not before Henkel America filed this

virtual countersuit.

       Henkel America accuses Bell in this case of secretly moonlighting with Knight before he

formally left Henkel US at the end of 2014, which allegedly violated certain provisions of Bell’s

employment contract to Henkel America’s disadvantage. The facts, as the parties present them,

do not support those claims.

                                         A. Background

       The underlying context of the dispute is familiar to the parties and was discussed at length

in the Court’s opinion granting Henkel’s motion for summary judgment in the related case. Knight

Capital Partners, 2018 WL 4931990 at *1-3. A shorter version is that in February 2014, Knight

held a global license granted to it by AI Sealing, LLC (AIS), a Texas company that purported to

possess the patent rights for a “revolutionary” series of citrus-based compounds developed for

cleaning dirty equipment at oil rigs and refineries. Knight approached Henkel US to explore the

possibility of a deal for marketing and distributing products based on the new technology. In an

attempt to reach a deal, the parties engaged in lengthy negotiations, which persisted over several

months. Beforehand, however, Henkel US and Knight entered into a non-disclosure agreement.



                                               -2-
The negotiations eventually broke down, and subsequently Knight sued Henkel US’s prime global

parent — Henkel Germany — for tortious interference in the scuttled deal with Henkel US.

However, discovery in the case did not bear out Knight’s allegations that Henkel Germany had

exploited the negotiations for its own economic advantage, principally because the proofs offered

no support for the plaintiff’s claim that Henkel had exploited the relationship to circumvent Knight

and procure a licensing deal directly with its technology holder, AIS.

                            B. Craig Bell’s Employment with Henkel

       Bell worked for Henkel US, a subsidiary entity wholly owned by Henkel of America, Inc.,

for 22 years, rising to the rank of Vice President of Henkel US’s Adhesive Technology division.

When he was promoted to the position of Vice President at Henkel US in September 2010, Bell

signed an employment contract that included several provisions governing his conduct; among

them were nondisclosure and noncompetition clauses. The offer letter that Bell counter-signed

stated that his employment would be “at will,” meaning “you, or the Company can terminate your

employment at any time for any reason or no reason.”

       By signing the “Non-Solicitation & Non-Competition Agreement,” Bell agreed that during

his employment by Henkel US and for 12 months after it ended he would not be employed by any

“Competitive Entity,” which was defined to mean “any business which manufactures, produces,

sells or markets products or services that are competitive with any Henkel products, services and/or

business: (i) that you worked with, sold, developed, marketed or handled; (ii) about which you had

access to trade secrets or confidential information; or (iii) for which you provided shared services

support, at any time during the last 24 months of your employment.”

       Under a separate “Non-Disclosure & Invention Assignment Agreement,” Bell agreed “to

use [his] best efforts during [his] employment with [Henkel] and to not engage in outside


                                                -3-
employment or business interests that detract from [his] performance for [Henkel], or that create

an actual or potential conflict of interest.” Bell also agreed that during and after his employment

he would not “directly or indirectly [] disclose, utilize, or authorize any disclosure of Confidential

Information,” which was exhaustively enumerated as comprising:

       (i) customer lists, vendor information, and customer information as compiled by
       [Henkel], including, but not limited to, contacts, preferences, orders, product usage,
       product volumes, pricing, promotions, sale and contract terms, and contract
       expiration dates; (ii) internal practices and procedures, compensation and payroll
       information, personnel data, and recruitment activities; (iii) financial condition and
       financial results of operations; (iv) supply of materials information, including
       sources and costs; (v) information relating to designs, formula, development or
       experimental work, know-how, products, processes, computer programs, source
       codes, data bases, schematics, inventions, creations, original works of authorship,
       or other subject matter relating to research and development, strategic planning,
       manufacturing, engineering, purchasing, finance, marketing, promotion,
       distribution, licensing, and selling activities; and (vi) any and all information,
       without regard to form, having independent economic value to [Henkel] that is not
       generally known to, and not readily ascertainable by proper means by a person who
       can obtain economic value from its disclosure or use.

       Although Bell worked for Henkel US, both the nondisclosure and noncompetition

agreements stated that they were “entered into by and between Henkel of America, Inc. and each

of its subsidiaries, divisions, associated or affiliated companies [and] Craig Bell.”

                              C. The Henkel — Knight Negotiations

       Bell was friends with Knight’s CEO, Fadi Nona. In late 2013 he introduced Nona to

principals at Henkel US with the hope of generating a deal between the two companies to develop

the refinery cleaning products. As the negotiations progressed, Bell also “coached” Nona on the

best means of presenting and advancing the deal through Henkel’s corporate hierarchy, which as

a sales executive was a function that he often performed when seeking to broker a deal with an

outside partner. It is undisputed that Bell’s relationship and activities with Nona were well known

among Bell’s Henkel colleagues.



                                                 -4-
       Bell attested that he had been specifically trained by consultants Henkel engaged to provide

this sort of “facilitation” for negotiations with potential business partners. He said that offering

services such as “editing [Knight]’s email communication [and] providing guidance regarding how

to best communicate with Henkel’s leadership team” were things he was taught to do and

understood were appropriate in his role as a Henkel executive. However, Bell asserts that he was

not involved as a direct advocate for Knight in the negotiations until after he left Henkel US’s

employment. He contends that nearly all of his time during most of the negotiations was consumed

by a hectic schedule managing numerous other products within his purview, which required,

among other things, 39 trips to domestic and global Henkel locations during 2014, and supervision

of 16 members of the team of senior managers who reported to him. Those points are unrebutted

as well.

       Bell also worked extensively to facilitate the transition of his duties after he gave Henkel

notice of his resignation on November 4, 2014. His last day of work was January 5, 2015.

       On the same day that Bell gave his notice, Henkel US’s VP of Marketing, Mike Quail,

circulated an email to a handful of Henkel executives in which he relayed his understanding of

why Bell had tendered his resignation:

       [Craig is leaving to go to work for a company] owned by his personal friend, [which
       is] the venture capital group who has invested in the cleaner (refinery) that MRO is
       looking at. Craig connected the opportunity to represent the technology to Ken and
       Zubin for MRO. His friend knows nothing about the chemical industry, so [he]
       hired Craig to manage this particular venture for his company, with or without
       Henkel’s involvement. Don’t know . . . don’t think that this is a compliance issue.

       Bell attested that he never received any negative commentary or reprimands throughout his

last year. He says that he was commended for his exemplary performance, which included

initiating and completing several major projects in his division and closing a deal with an outside

partner (not Knight) with projected sales of $35 million in the first two years — according to Bell,


                                                -5-
the largest such deal for his division in 2014. He also received a substantial performance incentive

bonus for 2014, which was based on success metrics for Henkel and its various subdivisions related

to the adhesives business; in particular, Bell was rewarded for achieving 120% of the “team goal”

for his immediate area of responsibility.

                               D. Bell’s Employment with Knight

       Bell attested that he began his new position as Chief Operating Officer (COO) for Knight

on January 6, 2015. He asserts that he never was offered, nor would he have accepted, any sort of

“kickback” or other compensation from Knight for anything that he did in his limited role as a

“facilitator” for the negotiations between his former and current employers. However, Henkel

America points to a memorandum produced by the defendants, of unknown provenance, which

appears to embody terms for distribution of initial revenue from the Henkel-Knight deal, including

a line item for $250,000 allocated to “Craig,” which Henkel America contends was a contingent

bonus that Knight offered him, to be paid upon consummation of the deal.

       Henkel America also identified several emails in the record, which, it claims, show that

Bell actually began working for Knight months before he formally resigned. In a message sent

March 30, 2014, Bell wrote to Knight’s CEO, Fadi Nona: “Take a look at the proposal I put

together. Obviously this cannot have come from me. We can discuss and adjust as needed.”

       In another message sent on August 29, 2014, Bell wrote to Nona and Marsha Feltingoff, a

Vice President at Knight, describing the details of a licensing and royalty model for the proposed

deal. He stated: “As you know, the deal with Henkel isn’t yet done. We can ask for whatever we

want. I think they are expecting a deal where they would get some territorial exclusivity for

meeting minimum commitments. They would pay a royalty on every gallon sold.” That email

message indicated that Bell was using the address “cbell@kcpcorp.com” during his exchanges


                                                -6-
with Knight executives. It also included a signature block at the bottom that indicated Bell’s title

as “Craig Bell | COO, Knight Capital Partners.”

       On September 24, 2014, in an email to Nona and Feltingoff sent at 1:01 a.m., Bell quipped,

“Have a good night everyone, Job #1 starts in 2 min!” Melvin Babi, Knight’s General Counsel,

responded and wrote: “Lol Craig, I wish I was getting paid by the hour or better yet getting a comfy

pay check every 2 weeks from Henkel. And don’t worry your [sic] not a convict in my eyes.”

       In a Knight-prepared slide presentation from January 2015, Bell is identified as Chief

Operating Officer responsible for “Strategic Business Development,” and “Global Chemicals &

Adhesives.” The presentation represents that Knight is an “[o]wner of intellectual property . . .

focused on environmentally safe and sustainable processes.” The presentation boasted that

“Knight offers a full line of chemistry used in the refinery and power plant maintenance process

to improve up-time, environmental sustainability and worker safety.” It enumerated products in

the “[Knight] Refinery and Power Plant Maintenance Portfolio” including “Biocide,” “WT-

Guard,” “Citrus Salt,” “AI-22,” and “Blast-It,” touted as useful for cleaning, degreasing, descaling,

disinfecting, or removing “build-up” on refinery equipment.

       Henkel America contends that the above evidence establishes that Bell breached the terms

of his employment agreement in numerous ways, but the only evidence that it points to in addition

to the several communications noted above is a single passage from the deposition of a Henkel

executive, Robert McNamee, in which McNamee asserted that:

       During the last year of Mr. Bell’s employment, he engaged in a number of activities
       that hurt Henkel, including hiding information that he should have had a duty to
       share with Henkel, disclosing Henkel confidential information that he had a duty
       not to disclose, and repeatedly engaging in actions to the detriment of Henkel and
       for the benefit of himself and Knight Capital Partners.




                                                -7-
Henkel America’s evidence does not extend beyond these generalities. It does not point to any

documents in the record or any other specific information that it contends constituted confidential

material disclosed by Bell to Knight.

       Henkel America asserts that the alleged breaches of the employment agreement “caused

hundreds of thousands of dollars in damages,” but it identifies nothing more than the compensation

it paid Bell. Henkel America says that it “financed the health and welfare benefits that Mr. Bell

enjoyed while secretly moonlighting with [Knight] against [Henkel America]’s interest.” It also

alleges that “[d]uring that time, Mr. Bell also received a substantial bonus pursuant to the Henkel

of America, Inc. Short-Term Incentive Plan, and participated in the Henkel of America Retirement

Plan (the ‘HOA RP’) and the Henkel of America Investment Plan (the ‘HOA IP’).” Henkel asserts

that “Mr. Bell’s compensation from Henkel Corp. — which he should not have been paid while in

breach of his employment agreements — necessarily harmed [Henkel],” because Henkel “was

deprived of the benefit of Mr. Bell’s employment by his doubledealing [sic] with [Knight].”

                                        E. Procedural History

       Henkel America filed its complaint on December 5, 2017, pleading claims against Bell

individually for (1) breach of the noncompetition agreement (Count I); (2) breaches of the

nondisclosure agreement (Counts II and III); (3) breach of the prohibition on outside employment

comprising any conflict of interest (Count IV); (4) breach of the “fiduciary duty of candor and

loyalty” (Count V); and (5) unjust enrichment (Count IX). The complaint also pleads claims

against Knight for (1) tortious interference with the contract of employment between Henkel and

Bell (Count VI); and (2) aiding and abetting the pleaded violations of the nondisclosure and

noncompetition provisions (Counts VII and VIII). Discovery closed on July 30, 2018.




                                                 -8-
        The defendants moved for summary judgment, asking that the complaint be dismissed in

its entirety. However, other than an omnibus standing argument, they did not present any argument

challenging Count V, which alleged a breach of a fiduciary duty. Henkel America opposes the

motion, but, predictably, it did not address that count in its brief either.

                                            II. Discussion

        The defendants moved for summary judgment under Federal Rule of Civil Procedure 56(a).

“Summary judgment is proper ‘if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.’” Pittman v. Experian

Information Solutions, Inc., 901 F.3d 619, 627 (6th Cir. 2018) (quoting Fed. R. Civ. P. 56(a)).

“The moving party bears the burden of showing that no genuine issues of material fact exist,” and

it “must demonstrate the ‘basis for its motion, and identify[] those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

which it believes demonstrate the absence of a genuine issue of material fact.’” Id. at 627-28

(quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)).

        To oppose that showing, “[t]he nonmoving party ‘must set forth specific facts showing that

there is a genuine issue for trial.’” Id. at 628 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 250 (1986)). “[T]he party opposing the summary judgment motion must do more than simply

show that there is some ‘metaphysical doubt as to the material facts.’” Highland Capital, Inc. v.

Franklin Nat’l Bank, 350 F.3d 558, 564 (6th Cir. 2003) (quoting Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986)) (internal quotation marks omitted). The opposing

party must designate specific facts in affidavits, depositions, or other factual material showing

“evidence on which the jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.




                                                  -9-
The submitted materials need not themselves be in a form that is admissible in evidence. Celotex,

477 U.S. at 324.

       “The reviewing court must then determine ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.’” Pittman, 901 F.3d at 628 (quoting Anderson, 477 U.S. at 251-52). In

doing so, the Court must “view the facts and draw all reasonable inferences in favor of the non-

moving party.” Ibid. (quoting Matsushita, 475 U.S. at 587).

       This case is here under the Court’s diversity jurisdiction, so the Court must “apply the same

law that [the] state courts would apply.” Auburn Sales, Inc. v. Cypros Trading & Shipping, Inc.,

898 F.3d 710, 715 (6th Cir. 2018) (citing Kurczi v. Eli Lilly & Co., 113 F.3d 1426, 1429 (6th Cir.

1997)); see also Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). That law usually comes from

the state’s highest court.    Auburn Sales, Inc., 898 F.3d at 715.         “And where [the state’s

intermediate] appellate courts have spoken in the Supreme Court’s absence, we will normally treat

those decisions as authoritative absent a strong showing that the [state’s Supreme Court] would

decide the issue differently.” Ibid. (quotations omitted). “In this latter scenario, we must also look

to other available data, such as Restatements, treatises, law reviews, jury instructions, and any

majority rule among other states.” Ibid. The parties agree that Connecticut law governs the breach

of contract claim, based on the employment agreement’s choice-of-law provision.

                                            A. Standing

       The defendants contend that plaintiff Henkel America has no standing to bring this lawsuit

because Bell directly was employed by Henkel US, not Henkel America. They reason that Henkel

US is the real party in interest in the litigation; Henkel America therefore cannot pursue any of the

claims premised on alleged breaches of the employment contract.



                                                -10-
       That argument conflates the two concepts of Article III standing and the real-party-in-

interest rule. See Zurich Ins. Co. v. Logitrans, Inc. 297 F.3d 528, 532-33 (6th Cir. 2002) (noting

that courts “acknowledge[] that there is a distinction between questions of Article III standing and

. . . real party in interest objections”). To establish standing under Article III of the Constitution,

a plaintiff must have suffered an “injury in fact” that is concrete and particularized and “actual or

imminent,” must show a causal connection between the injury and the defendant’s conduct, and

demonstrate that the injury will be redressed by a “favorable decision.” Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560-61 (1992). Federal Rule of Civil Procedure 17(a) states that “[a]n

action must be prosecuted in the name of the real party in interest.” “The real party in interest

analysis turns upon whether the substantive law creating the right being sued upon affords the

party bringing the suit a substantive right to relief.” Certain Interested Underwriters at Lloyd’s,

London, England v. Layne, 26 F.3d 39, 43 (6th Cir. 1994).

       The plaintiff has demonstrated both Article III standing and status as a party entitled to sue

on the agreements.     The defendants’ position is not supported by the record, because the

employment contracts between Bell and Henkel expressly defined the parties to the agreements

as: “Henkel of America, Inc. and each of its subsidiaries, divisions, associated or affiliated

companies [and] Craig Bell.” (Emphasis added). It is settled law in Connecticut that “[f]or a

plaintiff to have standing to bring an action seeking damages for breach of contract, he must allege

and prove that he was a party to the contract and, thus, was entitled to enforce the contract for his

own benefit, and that the other party’s breach of the contract caused him to suffer damages in his

individual capacity.” Bongiorno v. Capone, 185 Conn. App. 176, 196, --- A.3d ---, --- (2018).

Moreover, under Rule 17(a), “[t]he following may sue in their own names without joining the




                                                 -11-
person for whose benefit the action is brought: . . . a party with whom or in whose name a contract

has been made for another’s benefit.” Fed. R. Civ. P. 17(a)(1)(F).

        In this case the parties to the agreements referenced in the complaint — the literal terms of

which are not seriously in dispute — expressly included both plaintiff Henkel of America, Inc.,

and all its corporate subsidiaries. It also is undisputed that Henkel US, Bell’s actual employer,

was one such subsidiary (wholly owned by the plaintiff). The plaintiff is a proper party to bring

this suit.

                               B. Breach of Contract (Counts I-IV)

        The defendants argue that Henkel America has not established a breach of any of Bell’s

employment agreement provisions because (1) there is no evidence in the record that Bell was

employed by Knight before he resigned from Henkel US; (2) Henkel of America, Inc. has not

demonstrated that it sustained any damages as a result of any of the misconduct alleged, because

Bell was employed and his salary and benefits were paid by Henkel US, which is a separate

corporate entity from its parent, Henkel America; and (3) Henkel has not demonstrated that it

suffered any other damages or economic harm beyond its claims for disgorgement of Bell’s salary

and benefits during the period of alleged wrongdoing. Henkel America disputes each of these

arguments and believes it has a case that can be submitted to a jury.

        The applicable law is straightforward. Under Connecticut law, “[t]he elements of a breach

of contract claim are the formation of an agreement, performance by one party, breach of the

agreement by the other party, and damages.’” Bongiorno, 185 Conn. App. at 196 (quoting CCT

Communications, Inc. v. Zone Telecom, Inc., 327 Conn. 114, 133, 172 A.3d 1228, 1240 (2017)).




                                                -12-
                                    1. Nondisclosure Agreement

       The claims for breach of the nondisclosure agreement cannot be sustained because the

plaintiff has failed to identify any information that Bell allegedly disclosed which could fall into

any of the exhaustively enumerated categories listed in section 4(b) of the nondisclosure

agreement. Instead, the plaintiff relies on the conclusory attestation of its witness, Robert

McNamee, who asserted without elaboration that “[d]uring the last year of Mr. Bell’s employment,

he engaged in a number of activities that hurt Henkel, including . . . disclosing Henkel confidential

information that he had a duty not to disclose.” Robert McNamee dep. at 12, ECF No. 40-19,

PageID.1172.     But McNamee’s testimony did not identify a single document or item of

information that Bell allegedly disclosed, so a jury could not reasonably assess any such material

to determine if it fell within the definition in section 4(b) of the agreement. Nor did any other

witness furnish this critical information. The plaintiff therefore has not identified sufficient record

evidence to establish the element of breach for its breach of contract claims premised on this

agreement.

                                   2. Noncompetition Agreement

       For similar reasons, the plaintiff also cannot prevail on its claims for breach of the

noncompetition agreement: it has failed to identify any product marketed or line of business

engaged in by the defendants fitting within the precisely delineated terms of section 3.1 of the

Non-Solicitation & Non-Competition Agreement. That agreement prohibited Bell from being

employed by any “Competitive Entity,” which was defined to mean “any business which

manufactures, produces, sells or markets products or services that are competitive with any Henkel

products, services and/or business: (i) that you worked with, sold, developed, marketed or handled;

(ii) about which you had access to trade secrets or confidential information; or (iii) for which you


                                                 -13-
provided shared services support, at any time during the last 24 months of your employment.”

Non-Competition Agreement ¶ 3.1, ECF No. 40-2, PageID.960.

        The plaintiff vaguely asserts that Knight was or is its “competitor,” but, again, because it

has not identified a single allegedly competitive product or line of business promoted in by both

parties, the jury would be left with no foundation on which to assess whether any such product or

line of business comprised any trade secrets or confidential information to which Bell had access,

or embraced any functional area in which Bell worked while he was employed at Henkel US.

Moreover, the record submitted by the plaintiff suggests that Bell’s entire duties at Henkel US

concerned the marketing of adhesives, while the defendants, at least during the pertinent time

frame, were engaged in licensing various solvents or cleaning compounds. The plaintiff has not

explained how those product areas or their target markets even marginally overlapped.

                                       3. Conflict of Interest

        The plaintiff has put forth sufficient evidence to sustain at least the breach element of its

claims for breach of the condition that required Bell to refrain from any outside employment that

could give rise to an actual or potential conflict of interest. The jury reasonably could conclude

from the record submitted that Bell and others at Knight viewed his work with Knight, which may

have commenced as early as March 2014, as a “second job,” in which his primary goal was to

facilitate a lucrative licensing deal between Knight and Henkel. The evidence also suggests that

Bell expected to receive a bonus payment of $250,000 if the deal was consummated. Those facts

are certainly adequate to suggest that, by playing both sides of the table, Bell was involved in self-

dealing of the sort that a jury reasonably could view as creating an actual or potential conflict of

interest.




                                                -14-
       However, this claim fails for another reason — one which also applies to all of the other

claims of breach of contract and breach of duty — discussed further below: the plaintiff cannot

establish that any of its alleged damages were proximately caused by any alleged breach.

                                   4. Causation and Damages

       “It is well established that the ‘[d]etermination of damages necessarily contemplates a

finding that the breach was the cause of the damages claimed.’” Bruno v. Whipple, --- A.3d ---,

No. 40282, 2018 WL 6288175, at *7 (Conn. App. Ct. Dec. 4, 2018) (quoting West Haven Sound

Development Corp. v. City of West Haven, 541 A.2d 858, 861 (Conn. 1988)); see also Calig v.

Schrank, 426 A.2d 276, 278 (Conn. 1979) (“It is hornbook law that to be entitled to damages in

contract a plaintiff must establish a causal relationship between the breach and the damages

flowing from that breach.”); Meadowbrook Center, Inc. v. Buchman, 90 A.3d 219, 226 (Conn.

App. Ct. 2014) (“[P]roof of causation more properly is classified as part and parcel of a party’s

claim for breach of contract damages.”). “‘The test of proximate cause is whether the defendant’s

conduct is a substantial factor in bringing about the plaintiff’s injuries.’” Sun Val, LLC v.

Commissioner of Transportation, 193 A.3d 1192, 1205-06 (Conn. 2018) (quoting Ugrin v. Town

of Cheshire, 54 A.3d 532, 539 (Conn. 2012)). “‘The existence of the proximate cause of an injury

is determined by looking from the injury to the [wrongful] act complained of for the necessary

causal connection.’” Id. at 1206. “‘This causal connection must be based upon more than

conjecture and surmise.’” Ibid.

       The only damages Henkel America has identified are the salary, bonus, and benefits Henkel

US paid to Bell under his employment contract. However, as a general rule, the courts reject

attempts by a plaintiff to disgorge ordinary compensation of a former employee absent a showing

that the allegedly improper conduct either (1) precipitated a windfall for the defendant in inflated



                                               -15-
or extraordinary compensation; or (2) substantially deprived the plaintiff of the benefit of the

employee’s performance of his usual duties. See Marsteller v. ECS Fed., Inc., No. 13-593, 2013

WL 4781786, at *10 (E.D. Va. Sept. 5, 2013); see also In re Capital One Derivative Shareholder

Litigation, 952 F. Supp. 2d 770, 783 (E.D. Va. 2013); In re Pfizer Inc. Shareholder Derivative

Litigation, 722 F. Supp. 2d 453, 465-66 (S.D.N.Y. 2010). In this case the plaintiff has not offered

any evidence to demonstrate either of those types of causal connections.

       In Marsteller, the district court confronted substantially identical facts and rejected a claim

for unjust enrichment advanced on the same theory of recovery that Henkel America has pursued

here. The Court held that no causal link could be shown between the employee’s alleged breach

of a nondisclosure clause and the receipt of her usual compensation. Marsteller, 2013 WL

4781786, at *9-10 (finding that the employer in that case “fail[ed] to allege any ‘causal

relationship’ between Marsteller’s allegedly wrongful activities with regards to proprietary and

confidential information and her “ordinary compensation.” Notably, the court observed that the

essential causal link could not be established for a recovery premised on either unjust enrichment

or breach of fiduciary; the standard for establishing causation for a breach of contract claim is not

materially distinguishable.

       In Capital One, another Virginia district court observed on a similar record, that even

assuming some wrongdoing occurred, recovery is not allowed where there is no showing that the

breach caused the plaintiff either to receive some exceptional compensation or to fail in performing

some material component of his usual duties. In re Capital One Derivative Shareholder Litig.,

952 F. Supp. 2d at 783 (finding that “no facts are pled that indicate that there is a relationship

between defendants’ compensation on the one hand, and the settlements with the agencies or the




                                                -16-
alleged wrongdoing at the call centers on the other. Plaintiffs have also failed to allege facts that

raise a plausible inference that there was no justification for defendants’ compensation.”).

       And in Pfizer, the court held that merely pleading that a defendant received his ordinary

salary and benefits while breaching a term of his employment or neglecting a fiduciary duty owed

to the employer is not sufficient to establish the causal connection required for disgorgement of

routine compensation that was not inflated in any way by the alleged misconduct. In re Pfizer Inc.

Shareholder Derivative Litig., 722 F. Supp. 2d at 465-66 (noting that “the only enrichment alleged

by plaintiffs consists of defendants’ salaries, benefits, and unspecified bonuses,” not

“compensation . . . of extraordinary magnitude,” and rejected the idea that “the mere retention of

directors’ and officers’ ordinary compensation can sustain an unjust enrichment claim predicated

on allegations that these defendants breached their fiduciary duties”).

       In this case, Henkel America has not pointed to any record evidence to rebut Bell’s

testimony that he received favorable performance reviews and was awarded a bonus for meeting

or exceeding the established annual goals for his division. And Henkel America has not shown

how anything that Bell did that was related to the Knight-Henkel negotiations materially impaired

the performance of his usual duties. Perhaps, had a deal been concluded that turned out to be an

economic loss for Henkel US, and had Bell actually received the bounty that Knight promised him

upon conclusion of the deal, then Henkel America could proceed on its self-dealing claim and

recover damages to the extent of its actual economic disappointment or Bell’s ill-gotten gains. But

in this case, despite its empty assertions that even the investigation of the deal was a waste of

Henkel’s time and resources, Henkel America has not identified any actual loss that it sustained

other than the payment of Bell’s usual compensation. It has not suggested that any component of

that compensation was paid out to Bell based on anything he did that related to the negotiations



                                                -17-
(i.e., it has not suggested that he received anything like a “finders fee” or similar incentive for

scouting the deal).

       As one Connecticut court aptly observed, “[w]here the breach of contract claim comes up

short is in its failure to allege actual damages caused by the breach, as required by the fourth

element. In Connecticut, proof of damages is an essential element of a claim for common law

breach of contract.” Nwachukwu v. Liberty Bank, 257 F. Supp. 3d 280, 293 (D. Conn. 2017). And

the plaintiff also has failed to advance evidence to show that it was deprived of any tangible

expected benefit of the employment contract. See id. at 296 (“In a breach of the implied covenant

of good faith and fair dealing, the defendant’s bad faith actions injure the right of the other to

receive the benefits of the agreement. Plaintiff has not pleaded any facts as to which contract

‘benefits’ he has not received, nor what harm this has caused him.”).

       “In a breach of contract action, the causation requirement focuses on whether a loss may

fairly and reasonably be considered as arising naturally, i.e., according to the usual course of

things, from such breach of contract itself.” Theodore v. Lifeline Sys. Co., 173 Conn. App. 291,

306 n.5, 163 A.3d 654, 663 n.5 (2017) (quotations omitted). Accordingly, “the plaintiff [bears]

the burden of proving that [the defendant’s] conduct was a cause in fact of the injuries for which

compensation was sought.” Ibid.

       In this case, Henkel America has failed to sustain that burden. It has not put forth evidence

demonstrating that any breach of the noncompetition, nondisclosure, or conflict of interest

proscriptions in the employment contract had any influence on the ordinary compensation that

Craig Bell received during 2014. And it has not rebutted Bell’s testimony that his salary and bonus

payments were determined entirely by the terms of his employment agreement and Henkel’s

performance incentive bonus plan, which did not comprise any component or formulae relating to



                                               -18-
the scuttled Knight-Henkel deal or Bell’s involvement in introducing Knight and its principals to

Henkel.

        The breach of contract counts must be dismissed.

                                  C. Derivative Counts (VI-VIII)

        Henkel America concedes in a footnote to its response, and the defendants concur in their

briefing, that Counts VI through VIII for tortious interference with a contract and “aiding and

abetting” breach of contract are “entirely derivative of the breach claims.” The parties agree that

if the substantive claims for breach of contract cannot proceed then neither may those derivative

claims. Therefore, Counts VI through VIII will be dismissed.

                                  D. Unjust Enrichment (Count IX)

        Henkel America may not proceed on a theory of unjust enrichment because it is undisputed

that an express written contract of employment covered the entire subject of the parties’ dispute in

this case. It is well settled under Connecticut law that “the equitable remedy of unjust enrichment

is not available to a plaintiff if there was in fact a contract between the parties . . . although both

theories may be pleaded separately in a complaint.” Connecticut Light & Power Co. v. Proctor,

118 A.3d 702, 705 (Conn. App. Ct. 2015), aff’d, 152 A.3d 470 (Conn. 2016). Alternative pleading

of contractual and quasi-contractual theories routinely is permitted in the early stages of litigation

when the existence of a contract is uncertain or may be contested by the defendants. But this case

is beyond that stage, and the undisputed record evidence forecloses any latitude for alternative

theories of liability at trial.

        Moreover, for the reasons noted above, Henkel America cannot establish a causal link

between Bell’s conduct and the payment of his routine compensation. That link is essential to




                                                 -19-
claims of unjust enrichment and breach of contract alike. Marsteller, 2013 WL 4781786, at *9-

10.

                              D. Breach of Fiduciary Duty (Count V)

         As Henkel America points out, the defendants’ motion more properly should be styled as

a motion for “partial” summary judgment, because the defendants did not challenge Count V of

the complaint, which alleged that Bell breached a “fiduciary duty of candor and loyalty” that he

owed to Henkel. The defendants also did not address that count substantively in their reply.

Therefore, the question whether it should be dismissed on this record is not properly before the

Court.

         Nonetheless, that count probably must suffer the same fate as the rest, because the

applicable substantive law would require the plaintiff to prove that any supposed breach was the

proximate cause of the alleged damages incurred. E.g., Chioffi v. Martin, 186 A.3d 15, 32 (Conn.

App. Ct. 2018) (“The elements which must be proved to support a conclusion of breach of fiduciary

duty are: ‘(1) that a fiduciary relationship existed which gave rise to a duty of loyalty[,] an

obligation to act in the best interests of the plaintiff, and an obligation to act in good faith in any

matter relating to the plaintiff; (2) that the defendant advanced his or her own interests to the

detriment of the plaintiff; (3) that the plaintiff sustained damages; and (4) that the damages were

proximately caused by the fiduciary’s breach of his or her fiduciary duty.’” (quoting Rendahl v.

Peluso, 173 Conn. App. 66, 100, 162 A.3d 1, 22 (2017) (emphasis added; alterations omitted)).

         Moreover, Count V may be considered as pleading a claim in tort, which may not fall

within the scope of the parties’ choice-of-law contractual agreement. Because neither party has

discussed these issues, the Court will direct the parties to submit supplemental briefs addressing

(1) which jurisdiction’s substantive law governs Count V of the complaint; (2) what evidence in



                                                 -20-
the record establishes that Bell owed any fiduciary duty recognized under the applicable law; and

(3) what evidence in the record establishes that the alleged damages comprising Bell’s salary and

benefits paid during 2014 were proximately caused by the alleged breach of duty. See Fed. R. Civ.

P. 56(f)(2).

                                          III. Conclusion

        The undisputed material facts establish that the plaintiff is not entitled to relief on any of

its claims challenged by the defendants, and the defendants are entitled to a dismissal of Counts I

through IV, and VI through IX of the complaint. Also, with the exception of a challenge to Count

V, the motion and response fully set forth the arguments, and oral argument will not assist in the

disposition of the motion.

        Accordingly, it is ORDERED that the Court will decide the motion for summary judgment

on the papers, see E.D. Mich. LR 7.1(f)(2), and the hearing scheduled for January 10, 2019 is

CANCELLED.

        It is further ORDERED that the defendants’ motion for summary judgment (ECF No. 31),

considered as a motion for partial summary judgment, is GRANTED. Counts I through IV and

VI through IX of the complaint are DISMISSED WITH PREJUDICE.

        It is further ORDERED that the parties must submit supplemental briefs, on or before

December 27, 2018, addressing (1) which jurisdiction’s substantive law governs Count V of the

complaint; (2) what evidence in the record establishes that Craig Bell owed any fiduciary duty

recognized under the applicable law; and (3) what evidence in the record establishes that the

alleged damages comprising Bell’s salary and benefits paid during 2014 were proximately caused

by the alleged breach of duty. No other or new arguments may be addressed. The briefs must

conform to E.D. Mich. LR 7.1(d), may not include footnotes, and must not exceed five pages.



                                                -21-
                                                                s/David M. Lawson
                                                                DAVID M. LAWSON
                                                                United States District Judge

Date: December 17, 2018


                                      PROOF OF SERVICE

                   The undersigned certifies that a copy of the foregoing order was
                   served upon each attorney or party of record herein by
                   electronic means or first-class U.S. mail on December 17, 2018.

                                              s/Susan K. Pinkowski
                                              SUSAN K. PINKOWSKI




                                                -22-
